    8:21-cr-00213-RFR-SMB Doc # 19 Filed: 08/20/21 Page 1 of 1 - Page ID # 32




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                        8:21CR213

         vs.
                                                                              ORDER
ADAM J. BINDEL,

                          Defendant.


        This matter is before the court on Defendant's MOTION TO EXTEND DEADLINE TO
FILE PRETRIAL MOTIONS [17] and, AMENDED MOTION TO EXTEND DEADLINE TO FILE
PRETRIAL MOTIONS [18]. For good cause shown, I find that the amended motion [18] should be
granted. Motion [17] will be denied as moot. Defendant will be given an approximate 30-day
extension. Pretrial Motions shall be filed by September 22, 2021.


        IT IS ORDERED:
        1.      Defendant's AMENDED MOTION TO EXTEND DEADLINE TO FILE PRETRIAL
MOTIONS [18] is granted. Pretrial motions shall be filed on or before September 22, 2021.
        2.      Defendant’s MOTION TO EXTEND DEADLINE TO FILE PRETRIAL MOTIONS
[17] is denied as moot.
        3.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date, and September 22, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

        Dated this 20th day of August, 2021.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
